Title: From James Madison to Edmund Randolph, 5 November 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Novr. 5th 1782
My last informed you that a proposition had been made in Congress for accepting the territorial Cession of N. York. The paper inclosed contains the proceedings which ensued. The acceptance of this Cession singly met with a negative from Virginia for obvious reasons. In the first place such a measure, instead of terminating all controversy as to the western Country, the object proposed by the original plan, introduces new perplexities. And in the 2d. place, an assent from us might be here after pleaded as a voluntary acceptance of the U. States in the room of N. York, as litigants against Virginia.
On the subsequent motion you will find Virga. divided. The proviso expressed in this motion if referred to the territory retained by N. York appeared to me to be at least nugatory, or rather to imply that a Resolution of Congress might operate towards depriving another States of the benefits of the Confederation; and if referred to the territory ceded by N. Y. to imply that the 9th art: was the constitutional rule of deciding controversies as well where the U. S. as where a particular state were the party. All that Congress could, as I supposed, have properly done, would have been to guard against any biass on future decisions by declaring that their acceptance of the Cession of N. Y. was not to be considered as expressing any opinion as to the rightful claims or limits of that State. But I did not feel myself at liberty to substitute such a proposition because it militated against the guaranty required by Virga. and would have prejudged that condition of her Cession.
The success of the the middle states in obtaining the Cession of N. Y. has given great encouragement; and they are pursuing steadily the means of availing themselves of the other titles. That of Connecticut is proposed for the next object. Virginia will be postponed for the last. By inlisting the two preceding into their party they hope to render their measures more effectual with respect to the last
Besides the effect which may be expected from this coalition with New York on territorial questions in Congress it will I surmise prove very unfriendly to the pretentions of Vermont Duane seems not unapprized of the advantage which New York has gained and is already takeing measures for a speedy vote on that question Upon the whole New York has either by a fortunate coincidence of circumstances, or by skilful management or by both succeeded in a very important object: by ceding a claim which was tenable neither by force nor by law she has acquired with Congress the merit of liberality[,] rendered the title to her reservation more respectable and at least dampt the zeal with which Vermont has been abetted If you should be surprized that these considerations did not dissuade Connecticut from an unqualified acceptance of the cession of New York you will only be affected as others were at the time. The truth is, they were surprized at it them selfs after it was too late and would gladly have revoked their error
You were also informed in my last of the situation in wch. the affair of Lippencut remained. In the midst of our perplexities a letter arrived from Gel. Washington inclosing an intercession from the Count de Vergennes in favor of the life of young Asgill, founded on a most pathetic and importunate Memorial from his Mother. The Ct. writes to Gel. Washington, as he says not in the quality of a public Minister, but of a man who feels the force of Mrs. Asgill’s supplications. He backs his intercession however, with the desire of the King & Queen who were much affected with the Memorial, observes that, altho’ Asgill is no doubt a prisoner to the U: States, yet as he became such by an event to which the arms of his Majesty contributed, the interest he takes in behalf of this officer, is the more admissible, & signifies that if the British Commander should not in this instance fully comply with the demands of Justice there is reason to believe that future instances of barbarity will be prevented.
The judgment formed of this intercession by different members is very different. All indeed agree that retaliation cannot be executed in the face of it. But some are of opinion that it luckily affords and ought to be made the ground of retreat from that measure; while others suppose that our honour will be more wounded by such a public mark both of our obsequiousness to France and of her disapprobation of our views than by a retreat of ourselfs on the ground of Carlton’s promise to continue his pursuit of the murderer. Some think also that an omission in our act of the wish expressed on the part of the King & Queen of France may give umbrage. Others again infer from the circumstances of the letter from the Count being addressed to General Washington not to Congress and in his pri[vate] not official quality that a public notice of it cannot be expected and that a private explanation by the secretary of foreign affairs to the Minister of France will be as much as will be proper
The Minister also received an instruction to interest himself in the affair and had even prepared a memorial to Congress relative to it Having discovered however the diversity of sentiments prevailing in Congress and being apprehensive that his interposition might render the case more perplexing and possibly be not treated with due notice in the final act of Congress[,] he has very prudently desisted from his purpose
Untill Congress shall have come to some decision with respect to the notice to be taken of the intercession above mentioned I would not wish it to be generally spoken of from this letter.
Yesterday being the 1st. Monday in Novr. The vacant chair was filled by Mr. Boudinot. The distribution of the votes was as follows, for Mr. B. New Hampshire Rhode Island Connecticut New Jersey Pensylvania Delaware Maryland[;] for Mr. Bland Virginia South Carolina[;] for Mr. Rutlidge N. C.[;] for Mr. Nash New York Massachusetts had no Delegate present but Mr. Osgood. Georgia was wholly unrepresented. As you were present at the last election I need not recite to you the motives to the one in question.
A letter from Carmichael dated 8 July, says that the Resolutions of Congress & the States against separate negociations with the new British Ministry were exceedingly applauded at the Spanish Court; and that he had discovered that the Imperial & Russian Ministers had renewed an offer of the Mediation of their Courts to Spain. The silence of our other Ministers in letters of later date renders the latter article very doubtful.
A letter of the 5th. of Sepr. from Mr. Laurens at Nantz repeats his purpose to return to America; adding that the risk of capture & the advice of his friends had led him to apply to the Court of London for a passport via Falmouth & N. York, to Philada. that Ld. Cornwallis had interested himself in his case, and that the passport was to be transmitted to him. It was uncertai[n] whether he was to embark [this?] fall, or wait till the spring. Unless the embarkation from a British port was more necessary than I am aware a direct passport from France would in my view have been more eligible
The army we are informed by a letter from Gel Washington of the 30th. Ult. are going into their winter cantonments. Part of the British fleet, consisting of 14 Ships of the line, 1 of 40 guns, 7 frigates & 14 transports sailed from N. York on the 26th. supposed to be bound to the W. Indies, and to have no troops [on] board. Two vessels were despatched it is said for Charlestown immediately after the arrival of the last packet, for the purpose of countermanding the evacuation.
Mr. Jones has recovered rapidly within a few days past & has once more got about.
Your favor of the 26th past was duly received yesterday. I am anxious for the new Cypher which it promises as well for my own use as yours; and for the same reasons. I conclude from your silence as to my late communications in L——ls Cypher that the key I sent you some time ago answered its purpose.
